Citation Nr: 0123694	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  00-14 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her daughter



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from July 1943 to October 
1945.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a March 2000 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania.  


FINDINGS OF FACT

1.  The veteran died on May [redacted] 1998.

2.  According to the certificate of death, the immediate 
cause of the veteran's death was cardiogenic shock, due to, 
or as a consequence of, coronary artery disease, due to, or 
as a consequence of, an acute myocardial infarct.  

3.  At the time of death, service connection was in effect 
for the residuals of fracture of the distal third of the left 
tibia and fibula, evaluated as 20 percent disabling; 
lumbosacral derangement of the lower spine, evaluated as 20 
percent disabling; bilateral defective hearing, evaluated as 
noncompensably disabling; and chronic otitis media with 
perforation of the left membrana tympani, also evaluated as 
noncompensably disabling.  The combined evaluation for the 
veteran's various service-connected disabilities was 40 
percent, effective from April 17, 1977.  

4.  The veteran did not die as a result of a service-
connected disability, nor did a service-connected disability 
cause or contribute substantially or materially to the 
veteran's death.  


CONCLUSION OF LAW

Service connection for the cause of the veteran's death is 
not warranted.  38 U.S.C.A. § 1310 (West 1991 & Supp. 2001); 
38 C.F.R. § 3.312 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Pertinent evidence of record is to the effect that the 
veteran died on May [redacted] 1998.  According to the certificate 
of death, the immediate cause of the veteran's death was 
cardiogenic shock, due to, or as the consequence of, coronary 
artery disease, due to, or as a consequence of, acute 
myocardial infarct.

At the time of the veteran's death, service connection was in 
effect for the residuals of fracture of the distal third of 
the left tibia and fibula, evaluated as 20 percent disabling; 
lumbosacral derangement of the lower spine, evaluated as 20 
percent disabling; bilateral defective hearing, evaluated as 
noncompensably disabling; and chronic otitis media with 
perforation of the left membrana tympani, also evaluated as 
noncompensably disabling.  The combined evaluation for the 
veteran's various service-connected disabilities was 40 
percent, effective from April 17, 1977.

In a service clinical record of March 1945, it was noted that 
the veteran indulged in alcohol and tobacco "moderately."  
Physical examination of the veteran's heart conducted at that 
time showed good cardiac tone, with no audible murmurs.  No 
pertinent diagnosis was noted.

In a service clinical record of May 1945, it was noted that 
the veteran's heart was within normal limits.  Once again, no 
pertinent diagnosis was noted.

During the course of an inservice psychological evaluation in 
June 1945, it was noted that the veteran smoked a pipe, and 
drank moderately.  

At the time of Physical Evaluation Board proceedings in 
August 1945, it was noted that the veteran's blood pressure 
was 110/76.  Additionally noted was that a chest X-ray taken 
in early June 1945 was negative.  No pertinent diagnosis was 
noted. 

At the time of the veteran's service separation examination 
in October 1945, his cardiovascular system was within normal 
limits.  Blood pressure was 118/76, with a sitting pulse of 
72, a pulse immediately after exercise of 92, and a pulse of 
76 two minutes following exercise.  A chest X-ray revealed no 
significant abnormality, and no pertinent diagnosis was 
noted.  

At the time of a private medical examination in March 1946, 
the veteran's blood pressure was 110/70, and his heart and 
lungs were within normal limits.

A private record of hospitalization covering the period from 
mid-December 1976 to early January 1977 reveals that the 
veteran was hospitalized at that time following an acute 
myocardial infarction.  At the time of admission, it was 
noted that the veteran had experienced "some mild 
hypertension," as well as obesity.  Reportedly, the veteran 
had stopped smoking six years prior to admission.  Physical 
examination at the time of admission revealed the presence of 
premature contractions, as well as bradycardia, and a brief 
run of ventricular tachycardia.  The veteran was quite obese, 
and his blood pressure was 130/100 on admission.  Bilateral 
rales were present, and the veteran had developed a very 
prominent friction rub.  Accordingly, he was placed in the 
coronary care unit, where he received routine therapy.  Noted 
at the time of hospitalization was that the veteran's 
electrocardiogram showed evidence of extensive anterolateral 
infarction.  The veteran's blood pressure subsequently 
stabilized, and remained normal at approximately 110/70.  His 
chest X-ray cleared, as did his breath sounds.  Accordingly, 
the veteran was moved to the general medical floor.  From 
that point on, his convalescence proceeded without 
difficulty.  Heart tones remained extremely distant, though 
with no gallop, or 3rd or 4th sounds.  At the time of 
discharge, premature contractions were absent, and the 
veteran was fully ambulatory.  

In May 1977, a VA medical examination was accomplished.  At 
the time of examination, the veteran gave a history of a 
"heart attack," for which he had been hospitalized in 
December 1976 and January 1977.  According to the veteran, he 
had been under the care of a cardiologist since that time.  
Physical examination revealed evidence of a slow heart rate, 
as well as distant tones, but with no murmurs.  There was no 
evidence of any edema, and pedal pulses were within normal 
limits.  The veteran's blood pressure in the sitting position 
was 120/76, with corresponding blood pressure readings in the 
recumbent and standing positions of 124/80 and 108/80, 
respectively.  Electrocardiographic (EKG) evaluation showed 
evidence of sinus bradycardia, as well as a stabilized 
anteroseptal infarction, and myocardial ischemia.  
Radiographic studies of the veteran's chest revealed moderate 
enlargement of the heart on both the left and right, 
consistent with probable early hypertensive or 
arteriosclerotic heart disease.  The pertinent diagnosis was 
coronary artery disease.

At the time of a subsequent VA examination in June 1979, the 
veteran gave a history of two "heart attacks" in 1977 and 
1978, for which he had been hospitalized at a private medical 
facility.  Radiographic studies of the veteran's chest 
conducted at the time of examination showed the heart and 
aorta to be normal.  No pertinent diagnosis was noted.

Private medical records covering the period from December 
1983 to May 1998 show treatment during that time for the 
veteran's cardiovascular disease.  During the course of 
outpatient treatment in March 1997, it was noted that the 
veteran experienced no "out of the ordinary" shortness of 
breath unless he was walking in cold weather.  The veteran 
was described as in no acute distress, with a blood pressure 
of 115/70, and a pulse of 68.  There was no evidence of JVD, 
and the veteran's carotids were 2+, with no bruits.  At the 
time of examination, the veteran's heart was "regular," with 
a I/VI systolic murmur.  The veteran's extremities showed no 
gross edema, and his pulse was symmetrical.  The clinical 
impression was of known LV dysfunction secondary to coronary 
disease, currently stable.  

A private record of hospitalization dated in mid-May 1997 is 
to the effect that the veteran was admitted at that time with 
a two-week history of dyspnea on exertion associated with 
chest pain and occasional bilateral arm heaviness.  
Additionally noted were paroxysmal nocturnal dyspnea, and 
rare nocturnal angina.  The veteran's past history was 
"important" for an acute MI with heart failure in 1976, 
followed by a second MI in 1979.  Reportedly, cardiac 
catheterization conducted in January 1995 showed a 10 percent 
blockage of the left main, with subtotal LAD, 30 percent OM, 
and 90 percent sequential distal right coronary lesions.  At 
the time of evaluation, the veteran's left ventricular 
ejection fraction was 30 percent.  Additionally noted was a 
history of gross hematuria, such that the veteran could not 
take Coumadin.  

On physical examination at the time of admission, the veteran 
was alert and in no distress.  His blood pressure was 110/70, 
with a pulse of 80, and respirations of 20.  JVD was 
described as "up," and the veteran's lungs showed evidence of 
bibasilar rales.  His heart was regular, with a I/VI systolic 
murmur.  At the time of evaluation, the veteran's extremities 
showed evidence of trace edema.  

Noted during the veteran's hospitalization was that he had 
been admitted with obvious congestive heart failure, as well 
as symptoms of crescendo angina.  Accordingly, it was 
recommended that he undergo a repeat cardiac catheterization.  
That catheterization, which was performed on May 20, 1997, 
showed a long 99 percent stenosis in the proximal and 
midsegments of the LAD, with a large circumflex, and 
bifurcation at the OM.  The superior branch displayed a 
70 percent block, and the inferior branch an 80 percent 
block.  There was a 100 percent midcircumflex lesion, and the 
right coronary was 100 percent blocked.  At the time of 
evaluation, the veteran's left ventricular ejection fraction 
was 15 percent, with 2 to 3+ MR.  

Results of the above testing were discussed with the veteran, 
his wife, and daughter, with it being noted that medical 
management was all that could be offered at the present time.  
Reportedly, the veteran's long-term outlook was "poor."  The 
pertinent diagnoses were severe end-stage congestive 
cardiomyopathy; coronary artery disease; and possible sleep 
apnea.

In late May 1998, the veteran was once again hospitalized at 
a private medical facility for chest pain accompanied by 
dyspnea.  Apparently, the veteran had been experiencing 
discomfort, and complaining of epigastric burning and pain in 
his jaw and both arms.  Upon arrival at the emergency 
department, the veteran's CPK and MB were elevated, 
consistent with an acute myocardial infarct.  On physical 
examination, the veteran's blood pressure was 100/58, with a 
pulse of 80, and a regular respiratory rate of 18.  There was 
no evidence of JVD, and the carotids were 2+ with no bruits.  
At the time of evaluation, the veteran's lungs displayed a 
few basilar rales.  His heart was regular, with a 1/6 
systolic murmur, and a loud S3.  Bowel signs were active, and 
the veteran's extremities displayed no edema.  

During hospitalization, it was noted that the veteran had 
been admitted with evidence of an acute myocardial 
infarction.  Accordingly, the veteran was placed on 
Dobutamine, as well as IV nitroglycerin and some of his usual 
medications, along with Heparin therapy.  Subsequently, the 
veteran developed gross hematuria, and Heparin had to be 
discontinued.  On the veteran's second hospital day, his 
situation worsened.  He complained of dyspnea, and began to 
develop a great deal of agitation, requiring Morphine for 
control.  The following morning, the veteran was heavily 
sedated, but arousable.  The veteran's current situation and 
long-term outlook were discussed with his family, who 
requested comfort measures only.  On the veteran's final day, 
it was requested that no intravenous medications be 
administered.  The veteran was pronounced dead at 5:15 p.m. 
on May [redacted] 1998.  

On June 8, 1998, there was received VA Form 21-534, 
Application for Dependency and Indemnity Compensation, Death 
Pension, and Accrued Benefits by a Surviving Spouse or Child 
(Including Death Compensation, If Applicable).  

In early March 2001, the appellant was informed by 
correspondence from the RO that, on November 9, 2000, the 
Veterans Claims Assistance Act of 2000 had been signed into 
law, and that, under that law, the VA was required to develop 
for all relevant evidence in the custody of a Federal 
department or agency, as well as private records and lay or 
other evidence identified by the veteran (or appellant), and 
to examine veterans or obtain a medical opinion if such 
examination or opinion was necessary to make a decision on 
the veteran's (or appellant's) claim.  The appellant was 
further informed that, should she have other evidence which 
she would like the VA to consider, she should inform the RO, 
and the RO would make reasonable efforts to obtain that 
evidence.  

In correspondence of March 2001, the appellant informed the 
RO that she had "already sent in all that (she) had."

During the course of a videoconference hearing before the 
undersigned member of the Board in May 2001, the appellant 
testified that, following the veteran's discharge from 
service, he was "very upset," and consequently, smoked 
cigarettes "like a fiend."  The appellant additionally 
testified that, subsequent to the veteran's discharge from 
service, he was "a very heavy smoker," and, when he finally 
stopped smoking, "started to chew (tobacco)."  According to 
the appellant's representative, while in service, the veteran 
was "given a cigarette," and "became addicted," resulting in 
a "lifelong addiction."  See Transcript pp. 3-6.

Analysis

The appellant (the widow of the veteran) seeks entitlement to 
service connection for the cause of the veteran's death.  In 
pertinent part, it is argued that nicotine 
dependence/cigarette smoking which began during the veteran's 
period of active military service caused or contributed 
substantially or materially to his death from coronary artery 
disease.  

In that regard, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991 & Supp. 2001).  Moreover, where a veteran 
served ninety (90) days or more during a period of war, and 
cardiovascular disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1110, 1112, 1113 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.307, 3.309 (2000).  Finally, service connection may be 
granted for disability which is proximately due to, or the 
result of, a service-connected disease or injury.  38 C.F.R. 
§ 3.310(a) (2000).  

In order to establish service connection for the cause of the 
veteran's death, the evidence must show that a disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but rather it must be shown that there 
was a causal connection.  38 U.S.C.A. § 1310 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.312 (2000).  There are primary 
causes of death which, by their very nature, are so 
overwhelming that eventual death can be anticipated 
irrespective of coexisting conditions, but even in such 
cases, there is for consideration whether there may be a 
reasonable basis for holding that a service-connected 
condition was of such severity as to have a material 
influence in accelerating death.  In this situation, however, 
it will not generally be reasonable to hold that a service-
connected condition accelerated death unless such condition 
affected a vital organ and was, of itself, of a progressive 
or debilitating nature.  38 C.F.R. § 3.312(c)(4) (2001). 

In a precedent opinion of the VA General Counsel, it was 
concluded that (1) a determination of whether nicotine 
dependence may be considered a disease or injury for 
disability compensation was an adjudicative matter to be made 
based on accepted medical principles and (2) service 
connection may be established for a disability or death if 
the evidence establishes that the underlying disease or 
injury was caused by tobacco use during service.  VAOPGCPREC 
2-93 (January 13, 1993).  In a later precedent opinion of the 
General Counsel, it was determined that secondary service 
connection for death or disability attributable to tobacco 
use subsequent to military service could be established based 
on nicotine addiction that had arisen in service if the 
addiction was the proximate cause of the death or disability.  
That opinion further noted that the VA Undersecretary for 
Health had determined that nicotine dependence may be 
considered to be a disease for the purpose of VA disability 
compensation.  VAOPGCPREC 19-97 (May 13, 1997).  

The Board notes that, on June 9, 1998, there became effective 
Section 1103 of Title 38, United States Code, setting forth 
certain special provisions relating to claims based upon the 
effects of tobacco products.  Those provisions are to the 
effect that, notwithstanding any other provision of law, a 
veteran's disability or death may not be considered to have 
resulted from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service on the basis that it resulted from injury or disease 
attributable to the use of tobacco products by the veteran 
during the veteran's service.  However, this was not to be 
construed as precluding the establishment of service 
connection for disability or death from a disease or injury 
which is otherwise shown to have been incurred or aggravated 
in active military, naval, or air service, or which became 
manifest to the requisite degree of disability during any 
applicable presumptive period specified in Sections 1112 or 
1116 (of Title 38 United States Code).  

In the case at hand, the appellant's claim for benefits based 
on the death of the veteran was received on June 8, 1998, one 
day prior to the effective date of the aforementioned 
legislation.  While it is true that, at the time of the 
initial filing of the appellant's claim, she indicated that 
she was not claiming that the veteran's cause of death was 
due to service, subsequent correspondence makes it clear that 
the appellant's argument is, in fact, premised on a reported 
causal link between the veteran's inservice smoking/nicotine 
dependence and his subsequent fatal coronary artery disease.  
Under such circumstances, the Board is of the opinion that 
the appellant's claim should be considered under those 
provisions of the law which existed prior to June 9, 1998. 

In that regard, service medical records, including the 
veteran's service separation examination, are entirely 
negative for history, complaints, or abnormal findings 
indicative of the presence of coronary artery or other 
cardiovascular disease.  Those same records, while containing 
a number of references to the veteran's smoking, give no 
indication as to whether the veteran's smoking began prior 
to, or during service.  In point of fact, the earliest 
clinical indication of the presence of coronary artery or 
other cardiovascular disease is revealed by a private record 
of hospitalization dated in late 1976/early 1977, more than 
30 years following the veteran's discharge from service.  At 
present, there exists no medical evidence which suggests in 
any way that the veteran incurred coronary artery or other 
cardiovascular disease in service, or that there exists an 
etiologic relationship between his eventually fatal coronary 
artery disease and inservice smoking.  Caluza v. Brown, 7 
Vet. App. 498 (1995); see also 38 C.F.R. § 3.303(d) (2000).  
Even assuming, for the sake of argument, that the veteran's 
coronary artery disease was the result of smoking, including 
postservice smoking due to nicotine addiction, the claim must 
fail, inasmuch as the veteran was never diagnosed as having 
incurred nicotine addiction in service.  See Davis v. West, 
13 Vet. App. 178 (1999).  

The appellant argues that nicotine dependence can be 
demonstrated based on the veteran's long history of smoking.  
However, nicotine dependence is a medical question which must 
be answered by a medical opinion or diagnosis.  See 
Grottveit v. Brown, 5 Vet. App. 91 (1993).  Though a medical 
professional might render such an opinion after the veteran's 
discharge from service based on past medical history, there 
is no such medical evidence in the record on appeal.  Under 
such circumstances, the appellant's claim must be denied.  

In reaching this determination, the Board has given due 
consideration to the provisions of the recently-passed 
Veterans Claims Assistance Act of 2000 [Pub. L. No. 106-475, 
114 Stat. 2096 (2000)], and implementing VA regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)), as those provisions impact upon the 
adjudication of the appellant's current claim.  However, 
following a thorough review of the record, the Board is 
satisfied that the VA has met its "duty to assist" the 
appellant in the development of all facts pertinent to her 
claim.  In point of fact, in early March 2001, the RO advised 
the appellant of the provisions of the aforementioned act, 
and, in so doing, inquired as to whether there was other 
evidence which she wished to have considered.  The appellant, 
in response, stated that she had already "sent in" all 
evidence in her possession.  Under such circumstances, the 
Board is of the opinion that the VA has made all reasonable 
efforts to assist the appellant in obtaining evidence 
necessary to substantiate her claim.  Accordingly, no further 
assistance to the appellant is required in order to comply 
with the VA's duty to assist her mandated by the 
aforementioned legislation. 


ORDER

Service connection for the cause of the veteran's death is 
denied.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals


 

